 BECHTEL POWER CORPORATIONBechtel Power Corporation and Ernie GC. Benedictand Don Hanson and Gerald R. Glenn. Cases12-CA-8927(1), 12-CA-8927(2), and 12-CA-8974September 29, 1982DECISION AND ORDERBy CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND ZIMMERMANOn August 5, 1980, Administrative Law JudgeHenry L. Jalette issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. The Re-spondent filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asamplified herein.The Administrative Law Judge concluded thatthe Respondent's refusal to rehire employees DonHanson and Ernie Benedict and Supervisor GeraldGlenn did not violate Section 8(a)(1) of the Act.For the reasons he gave, and for those that follow,we agree with his findings.The Administrative Law Judge found, and weagree, that Hanson, while acting in his capacity ofunion steward, threatened the Respondent with anunlawful work stoppage if the Respondent chose acertain individual to become a supervisor. Hanson'sthreat was not protected by the Act, and accord-ingly the Respondent's refusal to rehire because ofthe threat was not violative of the Act. The dis-sent's disagreement with our finding with regard toHanson is, at best, a matter of interpretation. Thedissent characterizes Hanson's remarks as a "lawfulprognostication." However, the dissent fails to ex-plain how Hanson's remarks can be viewed asother than a threat of a work stoppage upon theRespondent's exercising its right to select a certainperson as a supervisor. Hanson's statements regard-ing the Respondent's choice of a supervisor-to theeffect "the men wouldn't stay on the job"-clearlyexceeded a mere expression of employee concerns.As such, Hanson's statements constituted unpro-tected threats for which the Respondent could law-fully deny him rehire.The Administrative Law Judge found, and weagree, that the Respondent could lawfully refuse torehire, even as an employee, Glenn. Glenn, a statu-264 NLRB No. 58tory supervisor, quit in protest over the Respond-ent's alleged unlawful appointment of a union stew-ard. Seventeen employees also quit with him. TheAdministrative Law Judge reasoned that the Re-spondent was privileged to deny Glenn rehire be-cause of his having quit. The dissent's contentionthat Glenn was unlawfully refused rehire is basedon a faulty premise. The dissent contends thatGlenn quit because he refused to participate incommitting an unfair labor practice (i.e., the ap-pointment of a union steward by the Respondent),and thus the conduct for which he was deniedrehire was protected. However, as conceded by thedissent, no charge was ever filed, nor did the com-plaint allege that the Respondent's conduct regard-ing the appointment of the steward violated theAct. Unlike the dissent, we are unwilling to find-absent notice and litigation of the issue-that theRespondent's action, which prompted Glenn toquit, was unlawful.' Absent that finding, no viola-tion with regard to the refusal to rehire Glenn canbe sustained.Finally, the dissent agrues that employee Bene-dict was engaged in protected activity when he,along with other employees, demanded immediatereceipt of their paychecks after informing the Re-spondent that they had quit. The dissent stressesthat the Respondent offered no explanation as towhy Benedict was the only employee who quit butwas not rehired. Making a quantum leap, the dis-sent concludes that Benedict was denied rehire fordemanding his paycheck. However, absent a primafacie case by the General Counsel, the Respondenthad no burden to show why Benedict was not re-hired. It is well settled that an employer may dis-charge an employee for a good reason, a badreason, or no reason at all-so long as the employ-ee is not discharged for exercising Section 7 rights.Here, as found by the Administrative Law Judge,it is far from clear, under the circumstances of thiscase, that the employees' demand for receipt oftheir paychecks was protected activity. The em-ployees were not engaged in a typical protest of anemployer's failure to pay wages due and owing.Rather, the employees abruptly quit, and thensought immediate receipt of their paychecks. Thus,I Assuming, arguendo, that the Respondent's conduct regarding the ap-pointment of a steward was unlawful, we are not convinced that Glennwas asked, or forced, in any meaningful sense, to "participate" in the Re-spondent's action. Glenn was not told by the Respondent to do anythingregarding the appointment of the steward, nor was he asked to concealany facts regarding the matter. When Glenn protested the Respondent'sactions, he was told that the decision had already been made. The factthat Glenn might, in the future, "interact" with the union steward fallsfar short of establishing that Glenn was being compelled to "participate"in an unfair labor practice. Thus, the cases cited by the dissent-for theproposition that an employer may not act against a supervisor who re-fuses to commit an unfair labor practice-are inapposite to this case.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe protest did not involve any terms and condi-tions of employment. Further, assuming, arguendo,that the employees' protest for their paychecks wasprotected, the General Counsel has, in any event,failed to establish that Benedict was not rehired be-cause of his participation in the protest. Clearly, allemployees except Benedict who protested the Re-spondent's failure to distribute the paychecks wereconsidered eligible for rehire by the Respondent.Further, the General Counsel did not demonstratethat Benedict had a particularly prominent role inthe protest. Under these circumstances, we find nobasis for inferring that Benedict's participation inthe paycheck protest led to the Respondent's refus-al to rehire him.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER JENKINS, dissenting:I cannot agree with the majority's adoption ofthe Administrative Law Judge's Decision recom-mending that the complaint in this case be dis-missed in its entirety.The facts, as found by the Administrative LawJudge, and as more fully set forth in his Decision,are as follows: the Respondent provides mainte-nance services to Florida Power and Light Compa-ny's Turkey Point, Florida, facility. The Respond-ent is a party to a collective-bargaining agreementwith various craft unions. Theodore LaValley, thebusiness manager for Local 725 of the United As-sociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada (herein Local 725), is responsi-ble for the day-to-day administration of the con-tract on behalf of the craft unions, one of which isthe International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Help-ers.In May 1979,2 the Respondent needed additionalpipefitters but Local 725 had none available.Powell, the Respondent's superintendent, asked La-Valley if he would refer boilermakers to work asfitters on the second shift. This had been done inthe past and LaValley agreed. Powell also wantedto assign a boilermaker to the position of foremanin charge of all the fitters. LaValley disagreed andhe told Powell it would cause problems with thefitters. Hanson represented Local 725 as a steward2 All dates herein are 1979.on the second shift. Upon learning of Powell's in-tention, Hanson told Powell that the men wereupset over the planned appointment of a boilermak-er, an individual named Raulerson, as a foremanover the fitters. Powell refused to change his deci-sion. Hanson then approached Raulerson and toldhim that he was concerned that if he accepted theforeman's position the men might quit. Thereafter,Superintendent Douthit met with Hanson and Rau-lerson to discuss Raulerson's appointment. Hansonacknowledged the Respondent's right to appointthe foreman but stated that there would be prob-lems and Raulerson would be responsible. Rauler-son declined the appointment as foreman butworked as a fitter. On May 29, 3 days after theboilermakers went to work as fitters, Hanson quit.He stated that he felt harassed by the many com-plaints he was receiving from the men about thejob. At that time, the Respondent noted in itsrecords that Hanson was eligible for rehire.On May 30, Glenn, who was the pipefitter super-visor on the second shift, learned that the Respond-ent would not recognize any steward selected bythe pipefitters in place of Hanson, but would selectthe new steward itself. Upon Glenn's request, ameeting was held with all the Respondent's super-intendents, as well as second-shift pipefitters. WhenGlenn contested the Respondent's attempt to ap-point a steward,3Superintendent Curtis declaredthat the decision had been made and the menwould have to live with it. Under those conditions,Glenn replied he would quit because he would notwork on a job where management appointed thesteward. In addition to Glenn, approximately 17other employees quit that evening. It was paydayand before leaving the plant the men attempted toget their paychecks. They were told that the pay-checks were not ready and they left the area. Em-ployee Benedict was in this group.Several months later, in October or November,Superintendent Powell told Business Manager La-Valley that the Respondent needed a number ofpipefitters. He also gave LaValley a list of the menthe Respondent would not rehire. On the list wereall of the employees who had quit on May 30 plusHanson. Later Powell agreed to rehire all of themen except Hanson, Benedict, and Glenn. Powelltold LaValley that Hanson was not being rehiredbecause he was a troublemaker, that Benedict wasnot being rehired because he had threatenedPowell at the time the employees had requestedtheir paychecks, and that Glenn was not being re-hired because he had threatened SuperintendentCurtis on the night Glenn quit.3 The Respondent unilaterally selected Carl Brionne as steward.312 BECHTEL. POWER CORPORATIONThe Administrative Law Judge found thatHanson was not rehired because of his commentthat if Raulerson took the foreman's job therewould be problems and Raulerson would be re-sponsible. The Administrative Law Judge conclud-ed that this remark constituted a threat to engagein a work stoppage in violation of the no-strikeclause in the collective-bargaining agreement andtherefore was unprotected. He found that it wasbecause of this remark that the Respondent did notrehire Hanson and not as a result of his statementsto Powell expressing the employees' concern overRaulerson's pending appointment. I disagree withthe Administrative Law Judge's interpretation ofHanson's remark as constituting a threat of a workstoppage.Hanson's statement cannot be viewed in isola-tion. It was merely a final plea to Raulerson not toaccept the position because Hanson believed that ifhe did the men would quit. Hanson, as steward,knew that the men were disgruntled over the pend-ing appointment and he merely expressed theirconcerns to management. Having failed to con-vince management, he appealed directly to Rauler-son. Hanson's statement was nothing more than alawful prognostication-if Raulerson became theforeman there would be problems and the problemswould not be a result of anything Hanson haddone, but as a result of Raulerson accepting the po-sition. Hanson, as the employees' representative,had the right, in the absence of threats or other un-lawful conduct,4to make the employees' displea-sure known to management.5Hanson acknowl-edged the Employer's right to appoint the foreman.There is no evidence that Hanson ever encouragedor threatened to encourage the men to quit orengage in an unlawful strike.I find that Hanson was engaged in protectedconcerted activity when he made known to the Re-spondent the employees' displeasure over the pend-ing appointment of Raulerson as a supervisor,6andthat the Respondent's subsequent refusal to rehire4 Cf. ITO Corporation of Rhode Island. Inc., 246 NLRB 810 (1979). TheBoard found a violation of Sec. 8(b)1XB) of the Act when the unionpresident threatened a foreman with discharge and called a special meet-ing in order to have the employees vote to seek the foreman's discharge.The union president then told the employer that the employees shouldnot work unless the foreman was replaced.I I note that the Respondent never disciplined Hanson for making thealleged threat and that when he quit his notice of termination (G.C. Exh.9) was marked eligible for rehire It thus appears that the Respondent'sconduct is at odds with its contention that Hanson threatened to engagein an unlawful work stoppage.6 The Board has long held that employees have a legitimate concernwith the appointment of supervisors and that employees have a protectedright to discuss such a matter with management. See Guernsey- Muskn-gain Electric Cooperative. Inc., 124 NLRB 618 (1959), enfd. 285 F.2d 8(6th Cir. 1960); N.L.R.R v. Phoenix Mutual Life Insurance Company, 167F.2d 983 (1948). cert. denied 335 U.S. 845.Hanson because of this activity violated Section8(a)(1) of the Act.Regarding the Respondent's refusal to rehireGlenn, apparently no charge was ever filed alleg-ing that the Respondent engaged in unlawful con-duct in the selection of a steward to replaceHanson, and that incident is not presently allegedto be unlawful. However, the record clearly indi-cates that Glenn's conduct on the evening of May30 was central to the Respondent's refusal to hirehim as an employee in late 1979. Glenn's opposi-tion to the Respondent's selection of a steward isfully consistent with Board precedent. As stated inChicago iMagnesium Castings Company:7The Board has long held in many cases that anemployer has no right to interfere or to seekto control the selection of its employees' repre-sentatives who are to deal with the employerfor purposes of collective bargaining, and thatto attempt to do so violates the Act.As a second-shift supervisor, Glenn had particularcause to be concerned regarding the selection ofthe union steward for his shift. The steward's offi-cial duties inevitably would have resulted inGlenn's being compelled to interact with the stew-ard, and thereby participate in Respondent's deci-sion to impose its selection on employees.8Wherean employer seeks to have its supervisors partici-pate in conduct which would be unlawful, theBoard has consistently stated that an employer maynot act against a supervisor who refuses to engagein such activity.9Even where no actual participa-tion in the employer's misconduct is demanded, theBoard has prohibited an employer from disciplininga supervisor who acts to prevent the concealmentor perpetuation of unfair labor practices.'0Ac-cordingly, regardless of Glenn's expected involve-ment with the appointed steward, it is clear that hisactions were in resistance to an unwarranted re-striction of employees' Section 7 rights. I'In view of the foregoing, it is manifest that theAdministrative Law Judge unduly restricted hisanalysis in considering only whether a supervisorcould engage in statutorily protected activity. Onthe contrary, he should have ascertained whetherthe Respondent's refusal to hire Glenn was basedon his conduct as a supervisor in refusing to allow7 240 NLRB 400. 405 (1979). See also Monks Inn, Inc., 232 NLRB 978(1977); Astro Electronics, Inc., 188 NLRB 572. 577 (1971)." While not fully litigated, it would appear that these two individualswould discuss grievances at the first level of the grievance procedure.9 The Permian Corporation, 189 NLRB 860 (1971).'O Buddies Super Markets, 223 NLRB 950 (1976)." In this circumstance, the Respondent may not contend that Glenn'srefusal to accept or support its misconduct evidences supervisory disloy-alty See Iail Associates. Inc. 186 NL RB 139 (1970).313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent to appoint a steward, and whethersuch refusal to hire generally frustrates the pur-poses of the Act. 2Particularly because Glennsought to be hired as an employee, I believe that,under this broader analysis, the General Counselclearly has shown that the Respondent refused tohire Glenn in violation of Section 8(a)(l) of theAct.Finally, the Administrative Law Judge foundthat the Respondent's refusal to rehire Benedictwas not a violation of Section 8(a)(l) because hefound that, having quit his work and then request-ing his paycheck, Benedict was not engaged in pro-tected activity.'3I would find, contrary to the ma-jority, that, notwithstanding the employees' state-ment that they were quitting, they were still en-gaged in protected concerted activity when theyrequested their paychecks. It was payday and theemployees had every reason to expect that theywould receive their paychecks. They had not leftthe property and some were still in the process ofhaving the "radiation body count" performed.Under the circumstances of this case, to find thatthey were no longer employees would be a draco-nian application of the Act which would be incon-sistent with the principle that protected concertedactivity by an individual, who is not an employee,cannot later be used as the basis for denying em-ployment to that individual.'4The Respondent offered no evidence during thehearing as to why Benedict was not rehired. In itsbrief the Respondent argues that he was not re-hired because he was engaged in an unprotectedwork stoppage. sThe Respondent did not, howev-er, offer any explanation as to why Benedict wassingled out as the only employee who quit but wasnot rehired. Contrary to its defense on brief to theBoard, the Respondent, in November 1979, hadstated that it would not rehire Benedict because ofthreats he had made in connection with the Re-spondent's failure to distribute the employees' pay-checks. Thus, Business Manager LaValley testified,without contradiction, that he was told by Powellthat Benedict would not be rehired because he hadthreatened Powell when the employees were re-12 See Illinois Fruit & Produce Corp., 226 NLRB 137, 146 (1976).13 The Administrative Law Judge found it unnecessary to decide ifBenedict was engaged in an unlawful work stoppage when he quit. Hedid indicate that were he to make a finding he would find that Benedictwas not engaged in an unlawful work stoppage but only quit his employ-ment. I specifically find that when Benedict, in concert with the otheremployees, quit his job on May 30 he was not engaged in an unlawfulwork stoppage.14 Indeed, Sec. 2(3) of the Act states that an "employee" is "any indi-vidual whose work has ceased as a consequence of, or in connectionwith, any current labor dispute." See also Phelps Dodge Corporation v.NLR.B., 313 U.S. 177 (1941).is I would not find that Benedict was not so engaged. See fn. 12,supra.questing their paychecks. Benedict unequivocallytestified that he never threatened anyone. His testi-mony was corroborated by Patrick Burke, a fellowemployee, who also quit on May 30. Superintend-ent Powell testified for the Respondent but at notime did he refute LaValley's, Benedict's, orBurke's statements. Accordingly, I would find thatBenedict did not threaten Powell and, based onPowell's admission to LaValley, that it was Bene-dict's actions of seeking, in concert with other em-ployees, his paycheck that was the basis for the Re-spondent's refusal to rehire him. As Benedict's ac-tivities were protected and were not accompaniedby any disqualifying misconduct,'6I find that theRespondent's refusal to rehire Benedict violatedSection 8(a)(1) of the Act.Based on the foregoing I dissent from the major-ity decision on all issues.'6 See N.L.R.B. v. Burnup & Sims, Inc., 379 U.S. 21 (1964).DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: Thisproceeding involves an allegation that the above-namedEmployer violated Section 8(a)(l) of the Act by refusingto rehire the three Charging Parties named below be-cause they had engaged in concerted activities protectedby Section 7 of the Act. The proceeding was initiated bythe charges filed in Cases 12-CA-8727(1) and 12-CA-8927(2) on December 17, 1979,' by Ernie G. Benedictand Don Hanson, respectively, and the charge in Case12-CA-8974 filed by Gerald R. Glenn on January 18,1980. Pursuant to such charges, an order consolidatingcases and complaint and notice of hearing issued on Feb-ruary 4, 1980. On April 14 and 15, 1980, hearing washeld in Coral Gables, Florida.Upon the entire record, including my observation ofthe witnesses, and after consideration of the briefs of theparties, I hereby make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Nevada corporation with an officeand place of business in Florida City, Florida, where ithas been engaged in the construction and maintenance ofnuclear and conventional power plants. Respondentadmits, and I find, that it meets the Board's $50,000direct inflow standard for the assertion of jurisdiction.1n. THE FACTSAt the times material herein, Respondent was undercontract with Florida Power and Light Company to pro-vide maintenance services at Florida Power's facilities atI Unless otherwise indicated, all dates hereinafter are in 1979.314 BECHTEL POWER CORPORATIONTurkey Point, Florida. Respondent employed individualsrepresented by several craft unions and was party to acollective-bargaining agreement with various internation-al unions of the AFL-CIO called the General President'sProject Maintenance Agreement by Contract. Includedin the agreement were the United Association of Jour-neymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada (hereincalled the UA) and the International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgersand Helpers. In the day-to-day administration of the con-tract, including the hiring of fitters. Respondent dealtwith UA Local 725 and its business manager, TheodoreLaValley.In late May 1979, Respondent was in need of fittersand Local 725 had none to supply. However, Respond-ent was about to lay off some boilermakers and ProjectSuperintendent John Powell asked LaValley if he wouldrefer the boilermakers out to the job to work as fitters onthe second shift. This had been done at other times andLaValley agreed. Powell also expressed the intention ofkeeping the boilermaker foreman in the position of fitterforeman. According to LaValley, he did not agree tothis and pointed out to Powell that this could createproblems.The fitters on the second shift heard of the proposedappointment of a boilermaker as foreman over fitters andDon Hanson, Local 725's representative on the secondshift, spoke to Powell about it and communicated to himthe men's opposition to such an appointment, and thefact that they would leave the job. Powell was insistentthat this was his prerogative and decision.Before the appointment was made, Hanson went out tothe home of the boilermaker, on Hilton Raulerson.Hanson testified that he told Raulerson he had a problemwith the fitters, that he understood that Raulerson wasgoing to accept the foreman's job, and if he did it wouldcreate all kinds of problems on the job. Hanson toldRaulerson he wanted to avoid that, if possible. Raulersonsuggested that Hanson did not want him on the job atall, but Hanson denied that. He told Raulerson the boil-ermakers were needed, but if he accepted the foreman'sjob there would be no one on the job because the menwere all threatening to quit.That evening, the boilermakers, including Raulerson,reported for work as fitters where they received referralslips from Hanson. Raulerson went to work as a fitter.On May 29, 3 days after the boilermakers had reportedto work as fitters, Hanson quit, assertedly because he feltharassed by all the complaints on the job.Charging Party Gerald Glenn, a member of UA Local725, was working for Respondent on the second shift onMay 30 as a pipefitter foreman. He testified that helearned that night that Respondent would not recognizewhoever the fitters selected as steward but rather woulditself appoint a steward. Glenn asked for a meeting withall the superintendents. Snch a meeting was held withthe second-shift pipefitters in attendance. Glenn askedwhat the deal was that one Carl Brionne was beingapointed steward. Superintendent Jim Curtis told himthat since Brionne had been steward for the boilermakersbefore their layoff it was felt he should continue in thatcapacity over the pipefitters. Glenn told him that wasunacceptable, but Curtis said the decision had been madeand the men would have to live with it. Glenn said, ifthat was the case, he would quit because he would notwork on a job where management appointed the stew-ard. Other discussions followed. Then Glenn told the fit-ters in attendance, "I don't know about you guys, but Iquit." Glenn proceeded to leave and the other fitters, aswell as boilermakers employed as fitters, did likewise.Before leaving, the employees had to be processed fora body count of radiation buildup, a process which tookabout an hour and a half for the 18 individuals who haddecided to quit. After that they stopped at the timeshack to see about their paychecks which were to havebeen distributed at the end of the shift. The employeeswere told the checks were not ready and they wouldhave to return in the morning. The employees left anddid not offer to return to work thereafter.Charging Party Ernie G. Benedict was one of thepipefitters who left the job with Glenn on May 30.About October or November 1979, Respondent faceda need for a number of pipefitters and Project Superin-tendent John Powell so advised Business Manager La-Valley. LaValley met with Powell in October or No-vember and was told the type of work to be done andthe estimated number of pipefitters needed. LaValleyalso received a list of pipefitters Respondent would notrehire because they were troublemakers. The list con-tained 16 names. Sometime thereafter, Respondent metagain with union representatives, including LaValley,and agreed to rehire all but three: Hanson, Glenn, andBenedict. Respondent gave as its reason for not rehiringGlenn, that he had threatened Superintendent Curtis onthe night he quit; for not rehiring Benedict, that he hadmade threats to Powell in connection with Respondent'sfailure to distribute the paychecks when the men quit;for not rehiring Hanson, that he had caused problemswith the boilermakers.111. ANAI YSIS AND CONCIUSIONSA. Don HansonThe General Counsel contends that Respondent re-fused to rehire Hanson because he engaged in protectedconcerted activity; namely, because he acted on behalf ofother employees in protesting to Respondent the appoint-ment of a supervisor who the employees believed lackedthe qualifications for the job.Respondent contends that its refusal to rehire Hansonwas because of his unprotected activity; namely, interfer-ence with the appointment of Raulerson as foreman bythreats to Raulerson and by Hanson's instigation of awork stoppage in breach of the collective-bargainingagreement.The contention that Hanson instigated a work stop-page is predicated on testimony of one David Dennis, aboilermaker. He testified that on the night Hanson quithe overheard Hanson in the change house telling anumber of fitters that he was leaving and that as he wasthe steward the employees would not have any unionrepresentation. He told the employees he was leaving at315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmidnight and that they were to give him 30 minutes toget out of the gate and they could do whatever theywanted to do thereafter, since he would be gone.Although Hanson denied he had any conversationswith any employees in the change house on the night hequit, it was a general denial given prior to Dennis' testi-mony, and, although called on rebuttal, he did not denymaking the remarks attributed to him by Dennis. In thecircumstances, and as I see no reason for Dennis to tes-tify falsely, I credit Dennis and find that Hanson madethe remarks described by Dennis.Instigating a walkout in the face of a no-strike clause isunprotected activity. However, I am not persuaded thatHanson's remarks amounted to instigation of a walkout.Rather, it appears that he was merely spelling out thefactual situation to the employees who were free, in hiswords, to do what they wanted to do. They did. Theyremained at work.Hanson's interference with Respondent's appointmentof Raulerson as fitter foreman is another matter. Basedon Hanson's own testimony, it is clear that he causedRaulerson to decline the job of fitter foreman. Thus,Hanson went out to Raulerson's home and told him thatif he accepted the foreman's job it would create all kindsof problems on the job, that he would cause a walkout ifhe accepted the job. Moreover, according to the uncon-tradicted testimony of Superintendent Daniel Douthit,when Raulerson reported for work he asked Hansonabout taking the foreman's job and Hanson told him itwas a management prerogative but warned him that if hetook it there would be problems and he would be re-sponsible. In effect, Hanson threatened a work stoppageif Raulerson accepted the job of foreman. Such activityis not protected by Section 7 of the Act. I find that itwas this conduct of Hanson and not his presenting theemployees' concern about the appointment of Raulersonto Powell that motivated Respondent in refusing torehire Hanson. Accordingly, I conclude that Respondentdid not violate the Act by refusing to rehire Hanson.B. Gerald GlennRespondent's refusal to rehire Glenn does not, in myjudgment, require extensive analysis or discussion. At thetime Glenn quit, he was a statutory supervisor. Accord-ingly, contrary to the General Counsel's assertion, whenhe quit in protest of Respondent's alleged unlawful ap-pointment of a job steward he was not engaged in pro-tected activity and Respondent could lawfully refuse torehire him for quitting.2C. Ernie BenedictIn the case of Benedict, the initial question is thereason for Respondent's refusal to rehire him. In its brief,Respondent contends that Benedict was rejected for2 This case does not present the situation presented in cases like Shera-ton Puerto Rico Corp., d/b/a Puerto Rico Sheraton Hotel, 248 NLRB 867(1980), and DR W Corporation d/b/a Brothers Three Cabinets, 248 NLRB828 (1980).rehire because of his participation in an unprotectedwork stoppage.It is undisputed that Benedict, in concert with theother employees, quit his job on May 20. Whether inquitting his job he was engaging in a strike in breach ofthe no-strike clause in the collective-bargaining agree-ment need not be decided. That is, if his conduct isviewed as a strike, it was unprotected; if it is viewed as aquit-and that is what it appears to be, because afterleaving work Benedict engaged in no conduct to indicatehe was engaged in a strike-it was neither protected orunprotected, and Respondent had the right to refuse torehire him thereafter because he had quit. Accordingly,if Benedict's leaving the job was the reason why Re-spondent did not rehire him it did not violate the Act.The General Counsel does not dispute the foregoing.His contention is that Respondent refused to rehire Bene-dict because, after he quit, he, in concert with the otheremployees who quit, attempted to obtain his paycheck.The General Counsel contends that this constituted pro-tected concerted activity. I fail to see how such activitycan be said to be protected in the situation here present-ed. This is not the case of an employee, in concert withother employees, protesting his employer's failure torender wages due. Employee concerns over payment oftheir wages is clearly Section 7 activity. In my judgment,however, the situation is different when the employeehas quit his job and his demand is for the immediate pay-ment of wages due. He is not in such a circumstance en-gaged in activity affecting wages, hours, or other condi-tions of employment; he is asserting a claim for a debt.In my judgment, in the context of this case, Benedict'sactivity in seeking to obtain his paycheck at the time ofhis quitting of work did not constitute protected activityand Respondent's refusal to rehire him was not violativeof the Act.CONCLUSIONS OF LAWI. Bechtel Power Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. The General Counsel has failed to establish by apreponderance of the evidence that Respondent violatedSection 8(a)(l) of the Act by its refusal to rehire DonHanson, Gerald Glenn, and Ernie Benedict.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I issue the following recom-mended:ORDER3The complaint is dismissed in its entirety.s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.316